Case 8:21-bk-10525-ES        Doc 64 Filed 04/01/21 Entered 04/01/21 16:51:24      Desc
                              Main Document    Page 1 of 30


  1   RON BENDER (SBN 143364)
      JULIET Y. OH (SBN 211414)
  2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
  3   10250 Constellation Boulevard, Suite 1700
      Los Angeles, California 90067
  4   Telephone: (310) 229-1234
      Facsimile: (310) 229-1244
  5   Email: RB@LNBYB.COM; JYO@LNBYB.COM
  6   Proposed Attorneys for Chapter 11 Debtor and
      Debtor-in-Possession
  7

  8
                            UNITED STATES BANKRUPTCY COURT
  9
                             CENTRAL DISTRICT OF CALIFORNIA
10
                                      SANTA ANA DIVISION
11

12
      In re:                                         Case No.: 8:21-bk-10525-ES
13

14    THE SOURCE HOTEL, LLC, a                       Chapter 11
      California limited liability company,
15                                                   OPPOSITION TO MOTION OF SHADY
               Debtor and Debtor in Possession.      BIRD LENDING, LLC FOR ORDER
16                                                   DESIGNATING CHAPTER 11 CASE AS
                                                     SINGLE ASSET REAL ESTATE CASE
17
                                                     PURSUANT TO 11 U.S.C. §§ 101(51B) AND
18                                                   362(d)(3); DECLARATION OF DONALD
                                                     CHAE IN SUPPORT THEREOF
19
                                                     Hearing:
20                                                   Date:    April 15, 2021
                                                     Time:    10:30 a.m.
21                                                   Place:   ZoomGov
22

23

24

25

26
27

28



                                                     1
Case 8:21-bk-10525-ES        Doc 64 Filed 04/01/21 Entered 04/01/21 16:51:24                 Desc
                              Main Document    Page 2 of 30


  1          The Source Hotel, LLC, a California limited liability company and the chapter 11 debtor

  2   and debtor-in-possession herein (the “Debtor”), hereby files this opposition (the “Opposition”) to

  3   that certain Motion Of Shady Bird Lending, LLC For Order Designating Chapter 11 Case As

  4   Single Asset Real Estate Case Pursuant To 11 U.S.C. §§ 101(51B) And 362(d)(3) [Doc. No. 49]

  5   (the “Motion”) filed by Shady Bird Lending, LLC (“Shady Bird”).

  6                                                    I.

  7                                  INTRODUCTORY STATEMENT

  8          Pursuant to the Motion, Shady Bird seeks the entry of a Court order designating the

  9   Debtor’s chapter 11 bankruptcy case as a “single asset real estate” case pursuant to 11 U.S.C. §§
10    101(51B) and 362(d)(3).

11           The Debtor has spent an extraordinary amount of money, time, and resources during the

12    last several years developing and constructing a seven-story full-service hotel with 178 rooms in

13    the City of Buena Park, County of Orange, State of California (the “Hotel”). The Debtor does

14    not actually own the real property (the “dirt”) on which the Hotel is situated, but is a lessee

15    pursuant to a 99-year ground lease for such real property. Upon completion, the Hotel will

16    include conference rooms, an executive lounge, fitness center, restaurant, bars, and cleaning

17    services. The Hotel is not simply a piece of undeveloped land upon which the Debtor “hopes” to

18    one day develop and construct income-generating businesses.           The Hotel is, at this point,

19    approximately 85% complete, with the outstanding construction work consisting of mostly

20    “finish work” such as the installation of flooring and carpeting, lighting, appliances, trade

21    fixtures, furniture, furnishings and equipment already purchased by the Debtor. While the

22    Debtor acknowledges that the Hotel is not yet complete and is not currently generating any

23    income, given the mostly completed state of construction of the Hotel, and given further the fact

24    that, upon completion, the Debtor will be operating substantial business other than the mere

25    ownership and management of real property, including, without limitation, the operation of a

26    full-service hotel as well as the operation of a restaurant and bars within the premises, the Debtor
27    submits that the Hotel falls outside the definition of a “single asset real estate” under 11 U.S.C. §

28



                                                       2
Case 8:21-bk-10525-ES        Doc 64 Filed 04/01/21 Entered 04/01/21 16:51:24                   Desc
                              Main Document    Page 3 of 30


  1   101(51B).

  2                                                     II.

  3                               STATEMENT OF RELEVANT FACTS

  4   A.      Background.

  5           1.      On February 26, 2021 (the “Petition Date”), the Debtor filed a voluntary petition for

  6   relief under Chapter 11 of 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”). The Debtor is

  7   continuing to manage its financial affairs and operate its bankruptcy estate as a debtor-in-

  8   possession pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

  9           2.      Since 2014, the Debtor has been developing the Hotel, which will include
10    conference rooms, an executive lounge, fitness center, restaurant, bars, and cleaning services. The

11    Hotel is part of a larger 12.8-acre mixed-use development project (the “Master Development”),

12    which includes a 400,000 square-foot retail center and a 50,000 square-foot seven-story office

13    building which were completed in 2016. The Debtor does not own the real property on which the

14    Hotel is being constructed (which is located at the southeast corner of the Master Development),

15    but is a lessee pursuant to a 99-year ground lease for such real property (the “Ground Lease”) with

16    the Debtor’s affiliate, The Source at Beach, LLC.

17            3.      Construction of the Hotel began in 2016. To finance the construction of the Hotel,

18    on May 24, 2016, the Debtor obtained a $29.5 million construction loan (the “Loan”) from

19    Evertrust Bank (“Evertrust”) as well as financing by three tranches of EB-5 investments totaling

20    $35.5 million. The Debtor’s obligations under the Loan are secured by liens against substantially

21    all of the Debtor’s assets, including the Hotel and the Debtor’s leasehold interest in the real

22    property that is the subject of the Ground Lease (the “Leasehold Interest”). The original maturity

23    date for the Loan was December 1, 2017, but was extended to November 1, 2019 pursuant to

24    written extension agreements entered into by the parties.

25            4.      Through October 2019, approximately 85% of the Hotel construction had been

26    completed, including: substantial completion of the core and shell, exterior painting, porte cochère,
27    street lighting, ceiling framing, kitchen framing and glass block installation, food storages, all glass

28



                                                         3
Case 8:21-bk-10525-ES        Doc 64 Filed 04/01/21 Entered 04/01/21 16:51:24                 Desc
                              Main Document    Page 4 of 30


  1   storefronts, electrical wiring and switchgear, guestroom flooring, ceiling fixtures, pool bar canopy

  2   structure, deck drains, window washing system, roof membrane, roof ductwork and HVAC

  3   vibration installation; nearly complete installation of bathroom fixtures (95%), acoustic ceiling

  4   system (80%), HVAC electrical connections (90%), piping for HVAC and plumbing equipment

  5   (95%), and rooftop ductwork (99%). In addition, substantial materials have been procured and/or

  6   fabricated and are ready for installation pending completion of other items, such as first and second

  7   floor flooring, corridor carpeting, millwork (wall and ceiling panels, pool bar), passenger elevators,

  8   fire sprinklers, egress and accent lighting, pool equipment, guest room doors, locks and closures,

  9   bathroom fixtures, and rooftop HVAC equipment. Current photos of the Hotel, which reflect the
10    current state of completion of the Hotel, are attached as Exhibit A to the Declaration of Donald

11    Chae annexed hereto (the “Chae Declaration”).

12           5.      The approximately 15% of the Hotel construction which remains outstanding

13    consists of mostly “finish work” such as the installation of flooring and carpeting, lighting,

14    appliances, trade fixtures, furniture, furnishings and equipment already purchased by the Debtor

15    (collectively, “FF&E”). The Debtor and M+D believe that the Debtor can successfully complete

16    the construction of the Hotel within 6-12 months with additional funding of approximately

17    $12,000,000 - $16,000,000 (which funding would provide for, among other things, the satisfaction

18    of valid and effective mechanics’ liens).

19           6.      In late 2019, Evertrust refused to issue the remaining $4 million of the Loan,

20    claiming a cost overrun on the construction of the Hotel. As a result of Evertrust’s refusal to

21    provide the final $4 million of the Loan, the Debtor was forced to cease construction activities.

22    However, the Debtor believes strongly that, had Evertrust funded the final $4 million as expected,

23    construction of the Hotel would have been completed, as the Debtor believes that its contractors

24    would have carried fifty percent of the cost overrun and the Debtor and its affiliates would have

25    covered the remaining fifty percent of the overrun.

26    ///
27    ///

28



                                                        4
Case 8:21-bk-10525-ES        Doc 64 Filed 04/01/21 Entered 04/01/21 16:51:24               Desc
                              Main Document    Page 5 of 30


  1   B.     Events Leading To Debtor’s Bankruptcy Filing.

  2          7.      When Evertrust refused to issue the remaining $4 million of the Loan, the Debtor

  3   immediately and actively sought to refinance the Loan. The Debtor began discussions with a new

  4   lender named Hall Structured Finance (“Hall”) in the fall of 2019 and was ultimately able to reach

  5   an agreement with Hall for refinancing in the total sum of $42 million. During the course of the

  6   Debtor’s refinancing discussions with Hall, the Debtor kept Evertrust apprised of all developments,

  7   and even provided Evertrust with a copy of the loan commitment letter from Hall in early 2020.

  8   The Debtor and Hall were on the verge of closing on the refinancing, with a target closing date of

  9   March 20, 2020, when local, county, and State officials issued lockdown orders as a result of the
10    COVID-19 pandemic. At that point, Hall put an indefinite hold on the closing of the refinancing

11    with the Debtor.

12           8.      As a result, the Debtor went back to Evertrust and, between March 2020 and

13    December 2020, engaged in active forbearance negotiations with Evertrust to obtain a further

14    extension of the Loan maturity date so that the Hotel could recover from the effects of the COVID-

15    19 pandemic, and the Debtor could obtain refinancing or additional construction financing and

16    ultimately recommence construction of the Hotel.

17           9.      In the summer of 2020, while the Debtor and Evertrust were still engaged in

18    forbearance negotiations, Evertrust commenced litigation against the guarantors of the Loan,

19    Donald Chae and Min Chae, and recorded a Notice of Default against the Hotel (the “NOD”). In

20    light of such litigation and the recordation of the NOD, and given the ongoing COVID-19

21    pandemic, the Debtor requested that Evertrust convert the Loan (in the funded amount of

22    approximately $25 million) into a two-year term loan, and even offered to set aside one year’s

23    worth of loan payments in escrow as assurance of repayment of such two-year term loan. Evertrust

24    declined the Debtor’s offer.

25           10.     During the latter half of 2020, while the Debtor was engaged in forbearance

26    negotiations with Evertrust, the Debtor was also working actively with its loan broker, Ed Choi, to
27    identify and obtain alternative financing for the Hotel. In November or December, 2020, Mr. Choi

28



                                                      5
Case 8:21-bk-10525-ES        Doc 64 Filed 04/01/21 Entered 04/01/21 16:51:24                Desc
                              Main Document    Page 6 of 30


  1   advised the Debtor that he had introduced Michael Schlesinger of Cambra Realty (“Cambra”) to

  2   Evertrust to potentially purchase the Loan from Evertrust.

  3          11.     Ed Choi, who represented that he was in direct discussions with Mr. Schlesinger

  4   regarding Cambra’s pending purchase of the Loan, repeatedly assured the Debtor that, in

  5   conjunction with its purchase of the Loan, Cambra would extend the Loan maturity date for two

  6   years (at which time the Debtor could purchase back Cambra’s interest in the Loan for $24-25

  7   million) and Cambra would provide additional construction financing of $10-14 million so that the

  8   Debtor could complete the construction of the Hotel. The Debtor and the guarantors repeatedly

  9   requested that the foregoing terms be reduced to writing and were assured by Ed Choi and Mr.
10    Schlesinger that the terms would be set forth in a written offer or term sheet. Ultimately, the terms

11    discussed by the Debtor, the guarantors, Ed Choi and Mr. Schlesinger were never reduced to

12    writing.

13           12.     On December 30, 2020, Donald Chae was asked to meet with Ed Choi and Mr.

14    Schlesinger at an office building in Beverly Hills, where they introduced him to Ronald Richards

15    for the first time, introducing Mr. Richards only as an attorney and not as the principal for Shady

16    Bird. Unbeknownst to Debtor, Shady Bird had just purchased Evertrust’s interests in the Loan the

17    day before at a significant discount, for a reported purchase price of approximately $19 million.

18    Thereafter, the Debtor was advised that Mr. Richards of Shady Bird would be the Debtor’s new

19    contact.

20           13.     On January 2, 2021, the Debtor received initial deal points in writing from Mr.

21    Richards which were generally egregious and not at all reflective of the terms that had been

22    previously discussed by the parties. On January 7, 2021, the Debtor returned a written counteroffer

23    which reflected the terms that the Debtor understood had been previously agreed to by the parties.

24    In response to the Debtor’s counteroffer, Mr. Richards requested information from the Debtor

25    regarding its maintenance contracts, architectural contracts, and construction management contract

26    with Swinerton Builders.
27

28



                                                       6
Case 8:21-bk-10525-ES        Doc 64 Filed 04/01/21 Entered 04/01/21 16:51:24                  Desc
                              Main Document    Page 7 of 30


  1             14.   At this point, the relationship between the Debtor and Shady Bird was severely

  2   strained, and the Debtor feared that Shady Bird had no intention of following through with the

  3   terms that the parties had previously discussed, that Shady Bird was not engaged in negotiations

  4   with the Debtor in good faith and was instead gathering information to take the Hotel from the

  5   Debtor.

  6             15.   Ultimately, the Debtor’s concerns about Shady Bird were validated when, on

  7   February 8, 2021, Shady Bird filed a complaint against the Debtor in the Superior Court of the

  8   State of California for the County of Orange (“Superior Court”) for (i) specific performance and

  9   appointment of a receiver, and (ii) waste, thereby commencing the Superior Court action bearing
10    the case number 30-2021-01183489-CU-OR-CJC (the “State Court Action”). Shady Bird also

11    took steps to immediately foreclose on the Hotel and issued a Notice of a Trustee’s Sale for the

12    Hotel to be held on March 1, 2021.

13              16.   Shortly after filing its complaint to initiate the State Court Action, Shady Bird filed

14    an ex parte application for an order appointing a receiver and other related relief. On February 17,

15    2021, the Superior Court entered an order in the State Court Action appointing Bellann R. Raile as

16    Receiver to, among other things, take possession of the Hotel and all goods, furniture, fixtures, and

17    equipment attached and/or related to the Hotel.

18              17.   As a result of all of the foregoing, the Debtor sought chapter 11 bankruptcy

19    protection in order to prevent the impending foreclosure of the Hotel, to regain possession of the

20    Hotel and related assets and obtain refinancing or investments to enable the Debtor to complete

21    construction of the Hotel, and to be afforded a reasonable opportunity to restructure its financial

22    affairs and repay its debts in an orderly fashion.

23    C.        The Debtor’s Reorganization Efforts And Strategy.

24              18.   The Debtor’s primary assets consist of the Hotel, the Leasehold Interest, and the

25    FF&E.       The Debtor believes that the current value of the Hotel in “as is” condition is

26    approximately $50,000,000 and that its fair market value upon completion will be at least
27

28



                                                           7
Case 8:21-bk-10525-ES       Doc 64 Filed 04/01/21 Entered 04/01/21 16:51:24                 Desc
                             Main Document    Page 8 of 30


  1   $60,000,000.1 As reflected in the Debtor’s Schedules, the Debtor believes that the total value of

  2   the FF&E (calculated at cost, excluding fabrication labor costs) is approximately $2,700,000.2

  3          19.     The Debtor’s primary secured creditor is Shady Bird. According to the Notice of

  4   Trustee’s Sale recorded by Shady Bird on February 3, 2021, 3 Shady Bird contends that the

  5   current balance of the Loan is approximately $30,720,000. The Debtor’s obligations under the

  6   Loan are secured by liens against substantially all of the Debtor’s assets, including the Hotel, the

  7   Leasehold Interest, the FF&E, and the Debtor’s cash.

  8          20.     There are a number of subcontractors that have recorded mechanics’ liens against

  9   the Debtor and/or Hotel. As reflected in the Debtor’s Schedules, the Debtor believes that the
10    total amount of the mechanics’ liens recorded against the Debtor and/or Hotel is approximately

11    $2,900,000.4 Some of these recorded mechanics’ liens are disputed by the Debtor. In addition,

12    there appear to be a number of other mechanic’s liens asserted against the Hotel; however, such

13    purported liens do not appear to have been properly perfected and are therefore likely invalid.

14           21.     The Debtor also received three tranches of EB-5 loans totaling approximately

15    $35.5 million from Beach Orangethorpe Hotel, LLC, Beach Orangethorpe Hotel II, LLC, and

16    Beach Orangethorpe Hotel III, LLC (collectively, the “EB-5 Lenders”).                The Debtor’s

17

18       1
            Pursuant to Rule 201 of the Rules of Evidence (“Evidence Rules”), the Debtor
      respectfully requests that the Court take judicial notice of the appraisal report of the Hotel
19    dated October 14, 2019, which is attached as Exhibit 4 to the Declaration of Donald Chae
      annexed to that certain Opposition To Motion Of Shady Bird Lending, LLC For Order
20    Excusing State Court Receiver From Turnover Of Assets Pursuant To 11 U.S.C. § 543 filed
      concurrently herewith (the “Opposition to Receiver Motion”). As reflected in the foregoing
21    appraisal report, the Hotel was appraised at an “as is” value of $40,900,000 as of October 14,
      2019, was projected to have a value of $55,800,000 upon completion, and was projected to
22    have a value of $61,300,00 upon stabilization. The Debtor’s manager is in the process of
      obtaining an updated appraisal of the Hotel.
23        2
            Pursuant to Evidence Rule 201, the Debtor respectfully requests that the Court take
      judicial notice of the Debtor’s Schedule A/B Assets – Real and Personal Property [Doc. No.
24    32, pages 3-25 of 66].
          3
25          Pursuant to Evidence Rule 201, the Debtor respectfully requests that the Court take
      judicial notice of the Notice of Trustee’s Sale, which is attached as Exhibit E to the Declaration
26    of Donald Chae annexed to the CC/Financing Motion [Doc. No. 21 pages 219-235 of 358].
          4
            Pursuant to Evidence Rule 201, the Debtor respectfully requests that the Court take
27    judicial notice of the Debtor’s Schedule D: Creditors Who Have Claims Secured by Property
      [Doc. No. 32, pages 26-37 of 66].
28



                                                       8
Case 8:21-bk-10525-ES        Doc 64 Filed 04/01/21 Entered 04/01/21 16:51:24              Desc
                              Main Document    Page 9 of 30


  1   obligations under the loans from two of the EB-5 Lenders (i.e., Beach Orangethorpe Hotel, LLC

  2   and Beach Orangethorpe Hotel II, LLC) are secured by junior liens against the Hotel and the

  3   Leasehold Interest.5

  4             22.   The Debtor believes that the EB-5 Lenders and the vast majority of its creditors

  5   will support the Debtor’s efforts to reorganize through its chapter 11 bankruptcy case. The

  6   Debtor makes no secret of its intended exit strategy in this case. The Debtor has been, and

  7   continues to be, engaged in active discussions with numerous prospective lenders regarding the

  8   terms for debtor-in-possession financing, which will provide the Debtor with the funding

  9   necessary to complete the construction of the Hotel, service debt, and operate the Hotel until
10    operations can be stabilized. The Debtor has already received a written commitment letter from

11    one prospective lender for debtor-in-possession financing in the sum of $17,900,000 but, as

12    noted above, the Debtor is still in the process of “vetting” terms with a number of prospective

13    lenders. The Debtor intends to finalize loan terms with a lender and file a motion for Court

14    approval of debtor-in-possession financing in this case in an expeditious manner.

15              23.   In conjunction with obtaining debtor-in-possession financing, the Debtor intends

16    to file a plan of reorganization in this case which restructures and provides for repayment of the

17    Debtor’s secured debt (including the debt owed to Shady Bird) based upon market terms, and

18    provides for a recovery to the Debtor’s general unsecured creditors who would otherwise receive

19    nothing (particularly upon a foreclosure of the Hotel by Shady Bird).

20    ///

21    ///

22    ///

23    ///

24    ///

25
            5
            Pursuant to Evidence Rule 201, the Debtor respectfully requests that the Court take
26    judicial notice of the Deeds of Trust recorded against the Hotel by Beach Orangethorpe Hotel,
      LLC and Beach Orangethorpe Hotel II, LLC, which are attached as Exhibit H to the
27    Declaration of Donald Chae annexed to the CC/Financing Motion [Doc. No. 21 pages 303-350
      of 358].
28



                                                      9
Case 8:21-bk-10525-ES        Doc 64 Filed 04/01/21 Entered 04/01/21 16:51:24                   Desc
                             Main Document    Page 10 of 30


  1                                                   III.

  2                                             ARGUMENT

  3          11 U.S.C. § 101(51B) defines the term “single asset real estate” as follows:

  4                  “real property constituting a single property or project other than

  5                  residential property with fewer than 4 residential units, which

  6                  generates substantially all of the gross income of a debtor who is

  7                  not a family farmer and on which no substantial business is being

  8                  conducted by a debtor other than the business of operating the real

  9                  property and activities incidental thereto.”
10    11 U.S.C. § 101(51B).

11           The movant bears the burden of proof to demonstrate that the debtor’s property or project

12    is a “single asset real estate” under the Bankruptcy Code. In re Hassen Imports Partnership, 466

13    B.R. 492, 507 (Bankr. C.D. Cal. 2012); In re Meeks, 349 B.R. 19, 21 (Bankr. E.D. Cal. 2006) (a

14    “moving party … carries the burden of proof on all factors.”); see also In re Alvion Properties,

15    Inc., 538 B.R. 527, 532 (Bankr. S.D. Ill. 2015).

16           There is no question that, if the Hotel was completed and operating, it would not

17    constitute a “single asset real estate” within the definition of 11 U.S.C. § 101(51B).

18           In Centofante v. CBJ Development, Inc. (In re CBJ Development, Inc.), 202 B.R. 467 (9th

19    Cir. BAP 1996), the Ninth Circuit Bankruptcy Appellate Panel held that the debtor’s operation of

20    a gift shop, restaurant and bar in its hotel constituted substantial other business and, thus, the

21    debtor’s hotel was not a single asset real estate. In CBJ Development, the debtor’s primary asset

22    consisted of a 63-room hotel, and all of the debtor’s income was generated from the rental of

23    hotel rooms and the operation of the bar, restaurant, and gift shop located on the hotel premises.

24    Notably, at the time that the debtor’s bankruptcy case filed, the hotel’s gift shop, restaurant, and

25    bar were closed for renovations which the debtor had begun shortly after obtaining possession of

26    the hotel. However, at the time the bankruptcy case was filed, the debtor was operating the
27    hotel. The debtor’s secured creditor filed a motion for relief from the automatic stay based upon

28



                                                         10
Case 8:21-bk-10525-ES        Doc 64 Filed 04/01/21 Entered 04/01/21 16:51:24                 Desc
                             Main Document    Page 11 of 30


  1   the assumption that the debtor was a “single asset real estate” debtor. By the time that the

  2   secured creditor’s motion was heard, the debtor’s gift shop was open and the restaurant and the

  3   bar were about to reopen. The Bankruptcy Appellate Panel noted that a full-service hotel such as

  4   the debtor’s must employ a substantial number of people since “[r]ooms must be cleaned, sheets

  5   and towels laundered, phone and other services provided[,]” that “the operation of the [debtor’s

  6   h]otel requires substantially more day to day activity than does the operation of an apartment

  7   complex[,]” and therefore the operation of the hotel is sufficiently active in nature to constitute a

  8   business other than the mere operation of property. Id. at 472.

  9          Similarly, in In re Whispering Pines Estate, Inc., 341 B.R. 134, 136 (Bankr. D. N.H.
10    2006), the court found that the operation of a hotel, even one that does not include services such

11    as a gift shop or a restaurant, is sufficiently active in nature to constitute a business other than

12    mere operation of property. See also, In re Iowa Hotel Investors, LLC, 464 BR. 848 (Bankr.

13    N.D. Iowa 2011) (holding that a hotel that has no gift shop, restaurant, or bar, but has conference

14    rooms that may be rented separate and apart from guest rooms, is not a single asset real estate).

15           The Bankruptcy Appellate Panel in CBJ Development did note that the use of the present

16    tense by Congress in Bankruptcy Code Section 101(51B) suggests that only current activities

17    may be considered in determining whether the debtor is conducting substantial business activities

18    other than the operation of the property, and that a non-operational hotel may be considered a

19    single asset real estate because it has “no substantial business” other than the business of

20    operating the real property and activities incidental thereto. The Panel stated that “[a]ny other

21    conclusion would allow all debtors with unrented commercial space to evade the provisions

22    applicable to single asset real estate debtors in 11 U.S.C. § 362(d)(3) by simply declaring an

23    intention to start a business. Id. at 473. However, the debtor in CBJ Development was not

24    operating the restaurant and bar at the time that the secured creditor’s motion was filed and

25    heard. Nevertheless, the Panel noted that the debtor had operated those businesses shortly before

26    filing its bankruptcy case (and those businesses were operated even prior to the debtor’s
27    acquisition of the hotel) and were only closed for renovations which were being carried out

28



                                                       11
Case 8:21-bk-10525-ES       Doc 64 Filed 04/01/21 Entered 04/01/21 16:51:24                 Desc
                            Main Document    Page 12 of 30


  1   promptly, with a substantial amount of money invested by the debtor’s investors. Id. Under

  2   those circumstances, the Panel concluded that the restaurant and bar could be considered in

  3   determining whether there was substantial other business activity on the property. Id.

  4          As the Bankruptcy Appellate Panel in CBJ Development suggests, most cases have held

  5   that construction and land development activities that do not generate any significant income do

  6   not constitute substantial business activity separate from operation of the property, and therefore

  7   are “single asset real estate” within the definition of § 101(51B). In In re Oceanside Mission

  8   Associates, 192 B.R. 232, 236 (Bankr. S.D. Cal. 1996), the bankruptcy court concluded that

  9   “single asset real estate” includes undeveloped real property which generates no income. In In re
10    Kara Homes, Inc., 363 B.R. 399, 406 (Bankr. D. N.J. 2007), the bankruptcy court held that a

11    group of affiliated chapter 11 debtors, each of which owned separate real estate development

12    projects for the construction of single family residences and condominiums, qualified as single

13    asset real estate cases. See In re Webb MTN, LLC, 2008 WL 656271, at *5 (finding that “even

14    though the Debtor has plans to develop a number of different business on the Webb Mountain

15    Property, the plans are still part and parcel of one large land development” and holding that that

16    the debtor was a single asset real estate debtor). See also In re Sargent Ranch, LLC, 2010 WL

17    3189714 at *3 (Bankr. S.D. Cal. 2010) (court held that because the debtor owned undeveloped

18    real property on which no substantial business was being conducted, the debtor had a “single

19    project” and was a single asset real estate debtor, noting “Debtor attempts to avoid the single

20    asset real estate label by trotting the numerous plans it has for developing the Property.

21    However, intentions do not constitute projects. There is no disputing the fact that at the time the

22    case was filed, as well as at the time of the hearing, every inch of every parcel of the Property,

23    with the exception of a small portion being leased to third parties, is part of the same operation –

24    namely, waiting and planning for future development).

25           The real estate owned by the debtors in Oceanside Mission Associates, In re Kara

26    Homes, Inc., In re Webb MTN, LLC, and In re Sargent Ranch, LLC consisted of undeveloped
27    raw land. See Oceanside Mission Associates, 192 B.R. 232 (undeveloped raw land); In re Kara

28



                                                      12
Case 8:21-bk-10525-ES        Doc 64 Filed 04/01/21 Entered 04/01/21 16:51:24                Desc
                             Main Document    Page 13 of 30


  1   Homes, Inc., 363 B.R. 399 (undeveloped land upon which the debtors intended to design homes

  2   and/or condominiums), In re Webb MTN, LLC, 2008 WL 656271 (1,865 acres of undeveloped

  3   raw land), and In re Sargent Ranch, LLC, 2010 WL 3189714 (6,400 acres of undeveloped raw

  4   land). Here, the Hotel is not simply a piece of undeveloped land upon which the Debtor “hopes”

  5   to one day develop and construct income-generating businesses. The Hotel is, at this point,

  6   approximately 85% complete, with the outstanding construction work consisting of mostly

  7   “finish work” such as the installation of flooring and carpeting, lighting, appliances, trade

  8   fixtures, furniture, furnishings and equipment already purchased by the Debtor. Accordingly, the

  9   Debtor submits that the Hotel is easily distinguished from the parcels of entirely undeveloped
10    real property owned by the debtors in the foregoing cases and should not automatically be

11    deemed a “single asset real estate” based upon its current non-operation.

12           In addition, the Debtor is not simply a developer of the Hotel. The Debtor anticipates

13    operating the Hotel and its related businesses, including the restaurant and bars within the Hotel

14    premises. While the Debtor acknowledges that the Hotel is not yet complete and is not currently

15    operating or generating any income, given the mostly completed state of construction of the

16    Hotel, and given further the fact that, upon completion, the Debtor will be operating substantial

17    business other than the mere ownership and management of real property (such as the operation

18    of the hotel, restaurant, and bars), the Debtor submits that the Hotel should not be categorized as

19    a “single asset real estate” under 11 U.S.C. § 101(51B).

20           Moreover, the Debtor has spent an extraordinary amount of money, time, and resources

21    during the last several years developing and constructing the Hotel, and commenced its chapter

22    11 bankruptcy case to save the Hotel from foreclosure and preserve the equity in the Hotel for

23    the benefit of all creditors (not just Shady Bird), to obtain a “breathing spell” to obtain financing

24    to perform the remaining 15% construction work required to complete the Hotel, and to be

25    afforded a reasonable opportunity to restructure its financial affairs and repay its debts in an

26    orderly fashion. As Shady Bird notes in its Motion, the designation of the Hotel as a “single
27    asset real estate” has serious implications for the Debtor and its bankruptcy case, including the

28



                                                       13
Case 8:21-bk-10525-ES          Doc 64 Filed 04/01/21 Entered 04/01/21 16:51:24               Desc
                               Main Document    Page 14 of 30


  1   deadlines imposed by 11 U.S.C. § 362(d)(3).           It is no secret that the Debtor’s efforts to

  2   reorganize will be easier, or at least subject to less intense time pressure, if the Debtor’s case is

  3   not designated as a “single asset real estate” case. While Shady Bird tries to attribute some

  4   nefarious intent by the Debtor because the Debtor contests that the Hotel is a “single asset real

  5   estate,” the Debtor believes that there are legitimate legal and factual grounds to support the

  6   Debtor’s position, and the Debtor is entitled to take steps that it believes are necessary and

  7   appropriate to facilitate a successful reorganization in this case, for the benefit of all creditors

  8   (not just Shady Bird).

  9            As the bankruptcy court in In re Kkemko, Inc., 181 B.R. 47, 49 (Bankr. S.D. Ohio 1995)
10    noted:

11                “[I]n enacting §§ 101(51B) and 362(d)(3), providing for extraordinary

12                expedition in single asset real estate cases, Congress was motivated by a

13                desire to accord relief in a particular familiar bankruptcy situation. That

14                situation is where the owner of an encumbered building is attempting to

15                avert loss of his building to his major lender who is grossly undersecured,

16                and where there is no real hope that the owner can come forth with a

17                viable confirmable Chapter 11 plan.”

18    Kkemko, 181 B.R. at 51.

19             Here, there is substantial equity in the Hotel and Shady Bird is far from undersecured.

20    Given the estimated fair market value of the Hotel (even in “as is” condition), there is substantial

21    equity in the Hotel which supports the Debtor’s efforts to obtain post-petition financing to

22    complete the construction of the Hotel and to propose a feasible plan of reorganization. Under

23    the circumstances, there is more than a reasonable possibility of a successful reorganization in

24    the Debtor’s case, and the Debtor should be provided an adequate and fair opportunity to

25    effectuate such a reorganization.

26    ///
27    ///

28



                                                       14
Case 8:21-bk-10525-ES        Doc 64 Filed 04/01/21 Entered 04/01/21 16:51:24               Desc
                             Main Document    Page 15 of 30


  1                                                   IV.

  2                                            CONCLUSION

  3            Based upon all of the foregoing, the Debtor respectfully requests that this Court enter an

  4   Order:

  5            (1)    sustaining the Opposition and denying the Motion; and

  6            (2)    granting such further relief as the Court deems just and proper.

  7   Dated: April 1, 2021                          THE SOURCE HOTEL, LLC

  8

  9
10                                                  By:
                                                            RON BENDER
11                                                          JULIET Y. OH
12                                                          LEVENE, NEALE, BENDER, YOO
                                                               & BRILL L.L.P.
13                                                          Proposed Attorneys for Chapter 11 Debtor
                                                            and Debtor-in-Possession
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28



                                                       15
Case 8:21-bk-10525-ES        Doc 64 Filed 04/01/21 Entered 04/01/21 16:51:24               Desc
                             Main Document    Page 16 of 30


  1                               DECLARATION OF DONALD CHAE

  2          I, Donald Chae, hereby declare as follows:

  3          1.      I am the Manager and a member of DMC Investment Holdings, LLC, which is the

  4   sole member of The Source Hotel, LLC, a California limited liability company and the debtor and

  5   debtor-in-possession herein (the “Debtor”), and I am therefore familiar with the business

  6   operations and financial records of the Debtor. I have personal knowledge of the facts set forth

  7   below and, if called to testify, I would and could competently testify thereto.

  8          2.      I make this declaration in support of the Debtor’s opposition (the “Opposition”) to

  9   that certain Motion Of Shady Bird Lending, LLC For Order Designating Chapter 11 Case As
10    Single Asset Real Estate Case Pursuant To 11 U.S.C. §§ 101(51B) And 362(d)(3) [Doc. No. 49]

11    (the “Motion”) filed by Shady Bird Lending, LLC (“Shady Bird”). All capitalized terms not

12    specifically defined herein shall have the meanings ascribed to them in the Opposition.

13           3.      On February 26, 2021 (the “Petition Date”), the Debtor fled a voluntary petition for

14    relief under Chapter 11 of the Bankruptcy Code. The Debtor is continuing to manage its financial

15    affairs and operate its bankruptcy estate as a debtor-in-possession.

16           4.      Since 2014, the Debtor has been developing the Hotel, which will include

17    conference rooms, an executive lounge, fitness center, restaurant, bars, and cleaning services. The

18    Hotel is part of a larger 12.8-acre mixed-use development project (the “Master Development”),

19    which includes a 400,000 square-foot retail center and a 50,000 square-foot seven-story office

20    building which were completed in 2016. The Debtor does not own the real property on which the

21    Hotel is being constructed (which is located at the southeast corner of the Master Development),

22    but is a lessee pursuant to a 99-year ground lease for such real property (the “Ground Lease”) with

23    the Debtor’s affiliate, The Source at Beach, LLC.

24           5.      Construction of the Hotel began in 2016. To finance the construction of the Hotel,

25    on May 24, 2016, the Debtor obtained a $29.5 million construction loan (the “Loan”) from

26    Evertrust Bank (“Evertrust”) as well as financing by three tranches of EB-5 investments totaling
27    $35.5 million. The Debtor’s obligations under the Loan are secured by liens against substantially

28



                                                        16
Case 8:21-bk-10525-ES        Doc 64 Filed 04/01/21 Entered 04/01/21 16:51:24                   Desc
                             Main Document    Page 17 of 30


  1   all of the Debtor’s assets, including the Hotel and the Debtor’s leasehold interest in the real

  2   property that is the subject of the Ground Lease (the “Leasehold Interest”). The original maturity

  3   date for the Loan was December 1, 2017, but was extended to November 1, 2019 pursuant to

  4   written extension agreements entered into by the parties.

  5           6.      Through October 2019, approximately 85% of the Hotel construction had been

  6   completed, including: substantial completion of the core and shell, exterior painting, porte cochère,

  7   street lighting, ceiling framing, kitchen framing and glass block installation, food storages, all glass

  8   storefronts, electrical wiring and switchgear, guestroom flooring, ceiling fixtures, pool bar canopy

  9   structure, deck drains, window washing system, roof membrane, roof ductwork and HVAC
10    vibration installation; nearly complete installation of bathroom fixtures (95%), acoustic ceiling

11    system (80%), HVAC electrical connections (90%), piping for HVAC and plumbing equipment

12    (95%), and rooftop ductwork (99%). In addition, substantial materials have been procured and/or

13    fabricated and are ready for installation pending completion of other items, such as first and second

14    floor flooring, corridor carpeting, millwork (wall and ceiling panels, pool bar), passenger elevators,

15    fire sprinklers, egress and accent lighting, pool equipment, guest room doors, locks and closures,

16    bathroom fixtures, and rooftop HVAC equipment. Current photos of the Hotel, which reflect the

17    current state of completion of the Hotel, are attached as Exhibit A hereto.

18            7.      The approximately 15% of the Hotel construction which remains outstanding

19    consists of mostly “finish work” such as the installation of flooring and carpeting, lighting,

20    appliances, trade fixtures, furniture, furnishings and equipment already purchased by the Debtor

21    (collectively, “FF&E”). I believe that the Debtor can successfully complete the construction of the

22    Hotel within 6-12 months with additional funding of approximately $12,000,000 - $16,000,000

23    (which funding would provide for, among other things, the satisfaction of valid and effective

24    mechanics’ liens).

25            8.      The Debtor is not simply a developer of the Hotel. I anticipate that the Debtor will

26    also be the operator of the Hotel and its related businesses, including the restaurant and bars within
27    the Hotel premises.

28



                                                        17
Case 8:21-bk-10525-ES       Doc 64 Filed 04/01/21 Entered 04/01/21 16:51:24                Desc
                            Main Document    Page 18 of 30


  1          9.      In late 2019, Evertrust refused to issue the remaining $4 million of the Loan,

  2   claiming a cost overrun on the construction of the Hotel. As a result of Evertrust’s refusal to

  3   provide the final $4 million of the Loan, the Debtor was forced to cease construction activities.

  4   However, I believe strongly that, had Evertrust funded the final $4 million as expected,

  5   construction of the Hotel would have been completed, as I believe that the Debtor’s contractors

  6   would have carried fifty percent of the cost overrun and the Debtor and its affiliates would have

  7   covered the remaining fifty percent of the overrun.

  8          10.     When Evertrust refused to issue the remaining $4 million of the Loan, the Debtor

  9   immediately and actively sought to refinance the Loan. The Debtor began discussions with a new
10    lender named Hall Structured Finance (“Hall”) in the fall of 2019 and was ultimately able to reach

11    an agreement with Hall for refinancing in the total sum of $42 million. During the course of the

12    Debtor’s refinancing discussions with Hall, the Debtor kept Evertrust apprised of all developments,

13    and even provided Evertrust with a copy of the loan commitment letter from Hall in early 2020.

14    The Debtor and Hall were on the verge of closing on the refinancing, with a target closing date of

15    March 20, 2020, when local, county, and State officials issued lockdown orders as a result of the

16    COVID-19 pandemic. At that point, Hall put an indefinite hold on the closing of the refinancing

17    with the Debtor.

18           11.     As a result, the Debtor went back to Evertrust and, between March 2020 and

19    December 2020, engaged in active forbearance negotiations with Evertrust to obtain a further

20    extension of the Loan maturity date so that the Hotel could recover from the effects of the COVID-

21    19 pandemic, and the Debtor could obtain refinancing or additional construction financing and

22    ultimately recommence construction of the Hotel.

23           12.     In the summer of 2020, while the Debtor and Evertrust were still engaged in

24    forbearance negotiations, Evertrust commenced litigation against the guarantors of the Loan, my

25    brother Min Chae and I, and recorded a Notice of Default against the Hotel (the “NOD”). In light

26    of such litigation and the recordation of the NOD, and given the ongoing COVID-19 pandemic, the
27    Debtor requested that Evertrust convert the Loan (in the funded amount of approximately $25

28



                                                      18
Case 8:21-bk-10525-ES        Doc 64 Filed 04/01/21 Entered 04/01/21 16:51:24                 Desc
                             Main Document    Page 19 of 30


  1   million) into a two-year term loan, and even offered to set aside one year’s worth of loan payments

  2   in escrow as assurance of repayment of such two-year term loan. Evertrust declined the Debtor’s

  3   offer.

  4            13.   During the latter half of 2020, while the Debtor was engaged in forbearance

  5   negotiations with Evertrust, the Debtor was also working actively with its loan broker, Ed Choi, to

  6   identify and obtain alternative financing for the Hotel. In November or December, 2020, Mr. Choi

  7   advised me that he had introduced Cambra Realty (“Cambra”) to Evertrust to potentially purchase

  8   the Loan from Evertrust.

  9            14.   Ed Choi, who represented to me that he was in direct discussions with Michael
10    Schlesinger, the principal for Cambra, regarding Cambra’s pending purchase of the Loan,

11    repeatedly assured me that, in conjunction with its purchase of the Loan, Cambra would extend the

12    Loan maturity date for two years (at which time the Debtor could purchase back Cambra’s interest

13    in the Loan for $24-25 million) and Cambra would provide additional construction financing of

14    $10-14 million so that the Debtor could complete the construction of the Hotel. I repeatedly

15    requested that the foregoing terms be reduced to writing and were assured by Ed Choi and Mr.

16    Schlesinger that the terms would be set forth in a written offer or term sheet. Ultimately, the terms

17    discussed by Ed Choi, Mr. Schlesinger and me were never reduced to writing.

18             15.   On December 30, 2020, I was asked to meet with Ed Choi and Mr. Schlesinger at

19    an office building in Beverly Hills, where they introduced me to Ronald Richards for the first time,

20    introducing him to me only as an attorney and not as the principal for Shady Bird. Unbeknownst

21    to me, Shady Bird had just purchased Evertrust’s interests in the Loan at a significant discount, for

22    a reported purchase price of approximately $19 million. Shortly thereafter, the Debtor was advised

23    that Mr. Richards of Shady Bird would be the Debtor’s new contact, even though Ed Choi advised

24    me that Cambria had purchased the Loan from Evertrust.

25             16.   On January 2, 2021, the Debtor received initial deal points in writing from Mr.

26    Richards which were generally egregious and not at all reflective of the terms that had been
27    previously discussed by the parties. On January 7, 2021, the Debtor returned a written counteroffer

28



                                                       19
Case 8:21-bk-10525-ES        Doc 64 Filed 04/01/21 Entered 04/01/21 16:51:24                  Desc
                             Main Document    Page 20 of 30


  1   which reflected the terms that I understood had been previously agreed to by the parties. In

  2   response to the Debtor’s counteroffer, Mr. Richards requested information from the Debtor

  3   regarding its maintenance contracts, architectural contracts, and construction management contract

  4   with Swinerton Builders.

  5           17.     At this point, the relationship between the Debtor and Shady Bird was severely

  6   strained, and I feared that Shady Bird had no intention of following through with the terms that the

  7   parties had previously discussed, that Shady Bird was not engaged in negotiations with the Debtor

  8   in good faith and was instead gathering information to take the Hotel from the Debtor.

  9           18.     Ultimately, the Debtor’s concerns about Shady Bird were validated when, on
10    February 8, 2021, Shady Bird filed a complaint against the Debtor in the Superior Court of the

11    State of California for the County of Orange (“Superior Court”) for (i) specific performance and

12    appointment of a receiver, and (ii) waste, thereby commencing the Superior Court action bearing

13    the case number 30-2021-01183489-CU-OR-CJC (the “State Court Action”). Shady Bird also

14    took steps to immediately foreclose on the Hotel and issued a Notice of a Trustee’s Sale for the

15    Hotel to be held on March 1, 2021.

16            19.     Shortly after filing its complaint to initiate the State Court Action, Shady Bird filed

17    an ex parte application for an order appointing a receiver and other related relief. On February 17,

18    2021, the Superior Court entered an order in the State Court Action appointing Bellann R. Raile as

19    Receiver to, among other things, take possession of the Hotel and all goods, furniture, fixtures, and

20    equipment attached and/or related to the Hotel.

21            20.     As a result of all of the foregoing, the Debtor sought chapter 11 bankruptcy

22    protection in order to prevent the impending foreclosure of the Hotel, to regain possession of the

23    Hotel and related assets and obtain refinancing or investments to enable the Debtor to complete

24    construction of the Hotel, and to be afforded a reasonable opportunity to restructure its financial

25    affairs and repay its debts in an orderly fashion.

26            21.     The Debtor’s primary assets consist of the Hotel, the Leasehold Interest, and the
27    FF&E.     I believe that the current value of the Hotel in “as is” condition is approximately

28



                                                           20
Case 8:21-bk-10525-ES         Doc 64 Filed 04/01/21 Entered 04/01/21 16:51:24                   Desc
                              Main Document    Page 21 of 30


  1   $50,000,000 and that its fair market value upon completion will be at least $60,000,000. 6 As

  2   reflected in the Debtor’s Schedules of Assets and Liabilities filed in its case, I believe that the total

  3   value of the Debtor’s FF&E (calculated at cost, excluding fabrication labor costs) is approximately

  4   $2,700,000.

  5           22.     The Debtor’s primary secured creditor is Shady Bird. According to the Notice of

  6   Trustee’s Sale recorded by Shady Bird on February 3, 2021,7 Shady Bird contends that the current

  7   balance of the Loan is approximately $30,720,000. I am advised and believe that the Debtor’s

  8   obligations under the Loan are secured by liens against substantially all of the Debtor’s assets,

  9   including the Hotel, the Leasehold Interest, the FF&E, and the Debtor’s cash.
10            23.     There are a number of subcontractors that have recorded mechanics’ liens against

11    the Debtor and/or Hotel. As reflected in the Debtor’s Schedules of Assets and Liabilities filed in

12    its case, I believe that the total amount of the mechanics’ liens recorded against the Debtor and/or

13    Hotel is approximately $2,900,000. Some of these recorded mechanics’ liens are disputed by the

14    Debtor. In addition, I am advised and believe that there may be a number of other mechanic’s liens

15    asserted against the Hotel; however, such purported liens do not appear to have been properly

16    perfected and may be invalid.

17            24.     The Debtor also received three tranches of EB-5 loans totaling approximately $35.5

18    million from Beach Orangethorpe Hotel, LLC, Beach Orangethorpe Hotel II, LLC, and Beach

19    Orangethorpe Hotel III, LLC (collectively, the “EB-5 Lenders”). The Debtor’s obligations under

20    the loans from two of the EB-5 Lenders (i.e., Beach Orangethorpe Hotel, LLC and Beach

21    Orangethorpe Hotel II, LLC) are secured by junior liens against the Hotel and the Leasehold

22
          6
            An appraisal report of the Hotel dated October 14, 2019 is attached as Exhibit 4 to my
23    declaration annexed to that certain Opposition To Motion Of Shady Bird Lending, LLC For
      Order Excusing State Court Receiver From Turnover Of Assets Pursuant To 11 U.S.C. § 543
24    filed concurrently herewith (the “Opposition to Receiver Motion”). As reflected in the
      foregoing appraisal report, the Hotel was appraised at an “as is” value of $40,900,000 as of
25    October 14, 2019, was projected to have a value of $55,800,000 upon completion, and was
      projected to have a value of $61,300,00 upon stabilization. M+D Properties, the Debtor’s
26    manager, is in the process of obtaining an updated appraisal of the Hotel.
          7
            Pursuant to Evidence Rule 201, the Debtor respectfully requests that the Court take
27    judicial notice of the Notice of Trustee’s Sale, which is attached as Exhibit E to the Declaration
      of Donald Chae annexed to the CC/Financing Motion [Doc. No. 21 pages 219-235 of 358].
28



                                                         21
Case 8:21-bk-10525-ES   Doc 64 Filed 04/01/21 Entered 04/01/21 16:51:24   Desc
                        Main Document    Page 22 of 30
Case 8:21-bk-10525-ES   Doc 64 Filed 04/01/21 Entered 04/01/21 16:51:24   Desc
                        Main Document    Page 23 of 30


  1

  2

  3

  4

  5

  6

  7
                                  EXHIBIT A
  8

  9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28



                                            23
Case 8:21-bk-10525-ES   Doc 64 Filed 04/01/21 Entered 04/01/21 16:51:24   Desc
                        Main Document    Page 24 of 30
Case 8:21-bk-10525-ES   Doc 64 Filed 04/01/21 Entered 04/01/21 16:51:24   Desc
                        Main Document    Page 25 of 30
Case 8:21-bk-10525-ES   Doc 64 Filed 04/01/21 Entered 04/01/21 16:51:24   Desc
                        Main Document    Page 26 of 30
Case 8:21-bk-10525-ES   Doc 64 Filed 04/01/21 Entered 04/01/21 16:51:24   Desc
                        Main Document    Page 27 of 30
Case 8:21-bk-10525-ES   Doc 64 Filed 04/01/21 Entered 04/01/21 16:51:24   Desc
                        Main Document    Page 28 of 30
Case 8:21-bk-10525-ES   Doc 64 Filed 04/01/21 Entered 04/01/21 16:51:24   Desc
                        Main Document    Page 29 of 30
Case 8:21-bk-10525-ES                Doc 64 Filed 04/01/21 Entered 04/01/21 16:51:24                                      Desc
                                     Main Document    Page 30 of 30
                                   PROOF OF SERVICE OF DOCUMENT
 1   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
 2
     A true and correct copy of the foregoing document entitled OPPOSITION TO MOTION OF SHADY BIRD
 3   LENDING, LLC FOR ORDER DESIGNATING CHAPTER 11 CASE AS SINGLE ASSET REAL
     ESTATE CASE PURSUANT TO 11 U.S.C. §§ 101(51B) AND 362(d)(3) will be served or was served (a)
 4   on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
     stated below:
 5
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
 6   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
     hyperlink to the document. On April 1, 2021, I checked the CM/ECF docket for this bankruptcy case or
 7   adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
     receive NEF transmission at the email addresses stated below:
 8
         •     Ron Bender rb@lnbyb.com
 9       •     Michael G Fletcher mfletcher@frandzel.com, sking@frandzel.com
         •     Nancy S Goldenberg nancy.goldenberg@usdoj.gov
10       •     Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
         •     Grant A Nigolian grant@gnpclaw.com, process@gnpclaw.com;grant.nigolian@gmail.com
11       •     Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
         •     Ho-El Park hpark@hparklaw.com
12       •     Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
         •     United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
13
     2. SERVED BY UNITED STATES MAIL: On April 1, 2021, I served the following persons and/or
14   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
     and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
15   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
     completed no later than 24 hours after the document is filed.
16   None.
                                                                                      Service List continued on attached page
17
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
18   EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
     on April 1, 2021, I served the following persons and/or entities by personal delivery, overnight mail
19   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
     email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
20   mail to, the judge will be completed no later than 24 hours after the document is filed.

21   Served via Overnight Mail
     The Honorable Erithe A. Smith
22   United States Bankruptcy Court
     Ronald Reagan Federal Building and Courthouse
23   411 West Fourth Street, Suite 5040 / Courtroom 5A
     Santa Ana, CA 92701-4593
24
     I declare under penalty of perjury under the laws of the United States of America that the foregoing is
25   true and correct.

26    April 1, 2021                   Stephanie Reichert                                /s/ Stephanie Reichert
      Date                            Type Name                                         Signature
27
28

      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
